         Case 2:19-cv-01418-APG-DJA Document 191 Filed 07/21/21 Page 1 of 1




 1
                               UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA

 3                                                ***
     SKYLER JAMES FOWLER,                                     Case No. 2:19-cv-01418-APG-DJA
 4
                        Plaintiff,                       ORDER TO PRODUCE INMATE FOR
 5                                                            VIDEOCONFERENCE
            v.

 6 STEVE SISOLAK, et al.,
                        Defendants.
 7

 8

 9     TO: Warden, Lovelock Correctional Center, Lovelock, NV

10         SKYLER JAMES FOWLER, #1172934, is presently in the custody of the Nevada

11 Department of Corrections at Lovelock Correctional Center, Lovelock, Nevada. Mr. Fowler’s

12 presence, via video, is needed for an upcoming hearing.

13         I THEREFORE RESPECTFULLY ORDER the Warden of Lovelock Correctional

14 Center, Lovelock, NV, or designee, to arrange for and produce SKYLER JAMES FOWLER,

15 #1172934, for a videoconference hearing via Zoom Technology, on Thursday, August 5,

16 2021, at 11:00 a.m., to attend the hearing in this case. Mr. Fowler shall remain in the custody of

17 the Warden, Lovelock Correctional Center, Lovelock, NV at all times.

18         DATED: July 21, 2021.

19                                               _________________________________
                                                 ANDREW P. GORDON
20                                               UNITED STATES DISTRICT JUDGE

21

22

23
